 


109 HR 4822 IH: Torchiere Lighting Efficiency Standards and Technology Development Act of 2006
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4822 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Sessions introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Energy Policy and Conservation Act to permit development of necessary technology to reduce energy demand through more efficient torchiere lighting. 
 
 
1.Short titleThis Act may be cited as the Torchiere Lighting Efficiency Standards and Technology Development Act of 2006. 
2.AmendmentSection 325(x) of the Energy Policy and Conservation Act (42 U.S.C. 6295(x)) is amended by striking January 1, 2006 and inserting October 1, 2006.  
 
